EXHIBIT 10.1

 

EPIQ SYSTEMS, INC.

2004 EQUITY INCENTIVE PLAN

 

(Amended and restated effective June 2, 2010,

and as further amended and restated effective January 1, 2014)

 

1.                                      Purpose.

 

This plan shall be known as the Epiq Systems, Inc. Amended and Restated 2004
Equity Incentive Plan (this “Plan”).  The purpose of this Plan shall be to
promote the long-term growth and profitability of Epiq Systems, Inc. (the
“Company”) and its Subsidiaries by (i) providing certain directors, officers and
employees of, and certain other individuals who perform services for, or to whom
an offer of employment has been extended by, the Company and its Subsidiaries
with incentives to maximize stockholder value and otherwise contribute to the
success of the Company and (ii) enabling the Company to attract, retain and
reward the best available persons for positions of responsibility.  Grants of
incentive stock options, non-qualified stock options, stock appreciation rights
(“SARs”), either alone or in tandem with options, restricted stock, or any
combination of the foregoing may be made under this Plan.

 

2.                                      Definitions.

 

(a)                                  “Award” means any Non-Qualified Stock
Option, Incentive Stock Option, Stock Appreciation Right, Restricted Stock,
Shares, cash or Annual Incentive Award.

 

(b)                                 “Annual Incentive Award” means a performance
bonus determined under Section 9 of this Plan that is a Restricted Stock or cash
bonus awards.

 

(c)                                  “Board of Directors” and “Board” mean the
board of directors of the Company.

 

(d)                                 “Cause,” unless otherwise defined in a
participant’s award grant agreement or in a participant’s written employment
arrangement with the Company or any of its Subsidiaries in effect on the Grant
Date (as amended from time to time thereafter), means the occurrence of one or
more of the following events:

 

(i)                                Conviction of a felony or any crime or
offense lesser than a felony involving fraud, embezzlement, dishonesty, moral
turpitude or the property of the Company or a Subsidiary; or

 

(ii)                             Conduct that has caused, or should have
reasonably been expected to cause,demonstrable and serious injury to the Company
or a Subsidiary, monetary or otherwise; or

 

(iii)                          Refusal to perform or substantial disregard of
material duties properly assigned, as determined by the Company; or

 

(iv)                         Breach of duty of loyalty to the Company or a
Subsidiary or other act of fraud or dishonesty with respect to the Company or a
Subsidiary, including any unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom the
participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company.

 

The definition of Cause set forth in a participant’s award grant agreement shall
control only with respect to such award grant agreement (and no other agreement)
if such definition is different from the definition of Cause set forth in this
Plan or in the participant’s written employment arrangement with the Company or
any of its Subsidiaries in effect on the Grant Date (as amended from time to
time thereafter).

 

--------------------------------------------------------------------------------


 

(e)                                  “Change in Control” means the consummation
of an event constituting one of the following:

 

(i)                                     if any “person” or “group” as those
terms are used in Sections 13(d) and 14(d) of the Exchange Act or any successors
thereto is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act or any successor thereto), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding voting securities; or

 

(ii)                                  during any period of two consecutive
years, a majority of the Board ceases to be constituted by individuals who
either (A) at the beginning of such period constituted the Board, or
(B) thereafter became new directors whose election by the Board or nomination
for election by the Company’s stockholders was approved by at least two-thirds
of the directors then still in office who either were directors at the beginning
of the period or whose election was previously so approved; or

 

(iii)                               a merger or consolidation of the Company
with any other entity in which the Company is not the surviving entity (in each
case, the surviving entity of such merger or consolidation shall be the New
Employer, as defined below), other than a merger or consolidation (A) which
would result in all or a portion of the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) by which the corporate existence of the
Company is not affected and following which the Company’s chief executive
officer and directors retain their positions with the Company (and constitute at
least a majority of the Board); or

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets.

 

(f)                                   “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                  “Committee” means the Compensation
Committee of the Board or such other committee that consists solely of two or
more members of the Board, each of whom is a “Non-Employee Director” within the
meaning of SEC Rule 16b-3 and is an “outside director” within the meaning of
Treasury Regulation §1.162-27(e)(3); provided that, if for any reason the
Committee shall not have been appointed by the Board to administer this Plan,
all authority and duties of the Committee under this Plan shall be vested in and
exercised by the Board, and the term “Committee” shall be deemed to mean the
Board for all purposes herein.

 

(h)                                 “Common Stock” means the Common Stock, par
value $0.01 per share, of the Company, and any other shares into which such
stock may be changed by reason of a recapitalization, reorganization, merger,
consolidation or any other change in the corporate structure or capital stock of
the Company.

 

(i)                                     “Competition” is deemed to occur, unless
otherwise defined in a participant’s award grant agreement or in the
participant’s written employment arrangement with the Company or any of its
Subsidiaries in effect on the Grant Date (as amended from time to time
thereafter) if a person whose employment with the Company or its Subsidiaries
has terminated obtains a position as a full-time or part-time employee of, as a
member of the board of directors of, or as a consultant or advisor with or to,
or acquires an ownership interest in excess of 5% of, a corporation,
partnership, firm or other entity that engages in any of the businesses of the
Company or any Subsidiary with which the person was involved in a management
role at any time during his or her last five years of employment with or other
service for the Company or any Subsidiaries.  The definition of Competition set
forth in a participant’s award grant agreement shall control only with respect
to such award grant agreement (and no other agreement) if such definition is
different from the definition of Competition set forth in this Plan or in the
participant’s written

 

--------------------------------------------------------------------------------


 

employment arrangement with the Company or any of its Subsidiaries in effect on
the Grant Date (as amended from time to time thereafter).

 

(j)                                    “Covered Employee” is any Eligible
Employee who (i) as of the close of the taxable year, is the chief executive
officer of the Company or is an individual acting in that capacity, or (ii) the
total compensation of the employee for the taxable year is required to be
reported to shareholders under the executive compensation disclosure rules under
the Exchange Act.

 

(k)                                 “Disability” means a disability that would
entitle an eligible participant to payment of monthly disability payments under
any Company long-term disability plan or as otherwise determined by the
Committee.

 

(l)                                     “Eligible Person” means those directors
(including Non-Employee Directors), officers (including non-employee officers)
and employees of, and other individuals performing services for, or to whom an
offer of employment has been extended by, the Company and its Subsidiaries
selected by the Committee (including participants located outside the United
States).

 

(m)                             “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

(n)                                 “Family Member” has the meaning given to
such term in General Instructions A.1(a)(5) to Form S-8 under the Securities Act
of 1933, as amended, and any successor thereto.

 

(o)                                 “Fair Market Value” of a share of Common
Stock of the Company means, as of the date in question, the officially-quoted
closing selling price of the stock (or if no selling price is quoted, the bid
price) on the principal securities exchange on which the Common Stock is then
listed for trading (including for this purpose the Nasdaq Global Select Market)
(the “Market”) for the applicable trading day or, if the Common Stock is not
then listed or quoted in the Market, the Fair Market Value shall be the fair
value of the Common Stock determined in good faith by the Committee; provided,
however, that when shares received upon exercise of an option are immediately
sold in the open market, the net sale price received may be used to determine
the Fair Market Value of any shares used to pay the exercise price or applicable
withholding taxes and to compute the withholding taxes.

 

(p)                                 “Grant Date” means the date on which the
Board or the Committee determines and approves the grant of an Award.  Such
approval shall include, but not be limited to, a final determination as to the
Award recipient(s), exercise price (if any), number of Awards or shares subject
to an Award granted to each recipient, vesting schedule, and the type of such
Awards (e.g., ISO, NSO, Restricted Stock).

 

(q)                                 “Incentive Stock Option” means an option
conforming to the requirements of Section 422 of the Code and any successor
thereto.

 

(r)                                    “New Employer” means the employer of a
participant under this Plan, or the parent or a subsidiary of such employer,
immediately following a Change in Control.

 

(r)                                    “Non-Employee Director” has the meaning
given to such term in Rule 16b-3 under the Exchange Act and any successor
thereto.

 

(s)                                   “Non-qualified Stock Option” means any
stock option other than an Incentive Stock Option.

 

(t)                                    “Performance-Based Exception” means the
performance-based exception from the tax deductibility limitations of Code
Section 162(m) contained in Code Section 162(m)(4)(C) (including the special
provision for options thereunder).

 

(u)                                 “Performance Goals” means the objective
criteria determined by the Committee, the degree of attainment of which will
affect the amount of an Annual Incentive Award.  Performance Goals

 

--------------------------------------------------------------------------------


 

may contain threshold and maximum levels of achievement and must be based upon
one or more of the Performance Measures set forth in Section 9(c)(i).

 

(v)                                 “Performance Period” means that period
established by the Committee at the time any Award is granted or at any time
thereafter during which the attainment of performance goals specified by the
Committee with respect to that Award are to be measured.  Except as provided in
Section 9, a Performance Period may be a year or a longer or shorter period.

 

(w)                               “Retirement” means retirement as defined under
any Company pension plan or retirement program or termination of one’s
employment on retirement with the approval of the Committee.

 

(x)                                 “Shares” means any share of the Common Stock
of the Company.

 

(y)                                 “Subsidiary” means a corporation or other
entity of which outstanding shares or ownership interests representing 50% or
more of the combined voting power of such corporation or other entity entitled
to elect the management thereof, or such lesser percentage as may be approved by
the Committee, are owned directly or indirectly by the Company.

 

(z)                                  “Year” means the fiscal year of the
Company.

 

3.                                      Administration.

 

The Plan shall be administered by the Committee; provided that the Board may, in
its discretion, at any time and from time to time, resolve to administer this
Plan, in which case the term “Committee” shall be deemed to mean the Board for
all purposes herein.  Subject to the provisions of this Plan, the Committee
shall be authorized to:

 

(i)                                      select persons to participate in this
Plan;

 

(ii)                                   determine the form and substance of
grants made under this Plan to each participant, and the conditions and
restrictions, if any, subject to which such grants will be made;

 

(iii)                                certify that the conditions and
restrictions applicable to any grant have been met;

 

(iv)                               modify the terms of grants made under this
Plan;

 

(v)                                  interpret this Plan and grants made
thereunder;

 

(vi)                               make any adjustments necessary or desirable
in connection with grants made under this Plan to eligible participants located
outside the United States; and

 

(vii)                            adopt, amend, or rescind such rules and
regulations, and make such other determinations, for carrying out this Plan as
it may deem appropriate.

 

Decisions of the Committee on all matters relating to this Plan shall be in the
Committee’s sole discretion and shall be conclusive and binding on all parties. 
The validity, construction, and effect of this Plan and any rules and
regulations relating to this Plan shall be determined in accordance with
applicable federal and state laws and rules and regulations promulgated pursuant
thereto.  No member of the Committee and no officer of the Company shall be
liable for any action taken or omitted to be taken by such member, by any other
member of the Committee or by any officer of the Company in connection with the
performance of duties under this Plan, except for such person’s own willful
misconduct or as expressly provided by statute.

 

The expenses of this Plan shall be borne by the Company.  The Plan shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the payment of any Award

 

--------------------------------------------------------------------------------


 

under this Plan, and rights to the payment of such awards shall be no greater
than the rights of the Company’s general creditors.

 

4.                                      Shares Available for this Plan.

 

Subject to adjustments as provided in Section 15, no more than a total of
7,500,000(1) shares of Common Stock (the “Shares”) are authorized for issuance
pursuant to this Plan, and no equity awards shall be made under other Company
plans after the date of shareholder approval of this restated Plan in 2014;
provided that there shall be added to the reserve of shares that are authorized
and available for issuance pursuant to this Plan any shares that are currently
subject to awards under any other plan but as to which shares are not issued due
to a forfeiture, cancellation, or other settlement thereof.  Such Shares may be
in whole or in part authorized and unissued or held by the Company as treasury
shares.  If any grant under this Plan expires or terminates unexercised, becomes
unexercisable or is forfeited as to any Shares, or is tendered or withheld as to
any shares in payment of the exercise price of the grant or the taxes payable
with respect to the exercise, then such unpurchased, forfeited, tendered or
withheld Shares shall thereafter be available for further grants under this Plan
unless, in the case of options granted under this Plan, related SARs are
exercised.  Upon Plan termination, any remaining unpurchased, forfeited,
tendered or other withheld shares that were reserved for Awards shall be
released to the Company and/or otherwise considered available for issuance
outside of this Plan unless otherwise specifically determined by the Board or
the Company by-laws, as applicable.

 

Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 17 or any other section of
this Plan, the Committee may, at any time or from time to time, and on such
terms and conditions (that are consistent with and not in contravention of the
other provisions of this Plan) as the Committee may, in its sole discretion,
determine, enter into agreements (or take other actions with respect to the
options) for new options containing terms (including exercise prices) more (or
less) favorable than the outstanding options, provided that no repricing under
the rules of the New York Stock Exchange or the Market shall occur unless
approved by the Company’s shareholders.

 

5.                                      Participation.

 

Participation in this Plan shall be limited to Eligible Persons.  Nothing in
this Plan or in any grant thereunder shall confer any right on a participant to
continue in the employ as a director or officer of or in the performance of
services for the Company or shall interfere in any way with the right of the
Company to terminate the employment or performance of services or to reduce the
compensation or responsibilities, with or without Cause, of a participant at any
time.  By accepting any Award under this Plan, each participant and each person
claiming under or through him or her shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, any action
taken under this Plan by the Company, the Board or the Committee.

 

Incentive Stock Options, Non-qualified Stock Options, SARs, alone or in tandem
with options, restricted stock awards, or any combination thereof may be granted
to such persons and for such number of Shares as the Committee shall determine
subject to the terms of this Plan (such individuals to whom grants are made
being sometimes herein called “optionees” or “grantees”).  Determinations made
by the Committee under this Plan need not be uniform and may be made selectively
among eligible individuals under this Plan, whether or not such individuals are
similarly situated.  A grant of any type made hereunder in any one year to an
eligible participant shall neither guarantee nor preclude a further grant of
that or any other type to such participant in that year or subsequent years.

 

--------------------------------------------------------------------------------

(1)  Reflects a 3-for-2 stock split which was effected on June 7, 2007, and
which increased the total available shares from 5,000,000 to 7,500,000 shares
pursuant to Section 15 of this Plan.

 

--------------------------------------------------------------------------------


 

6.                                      Incentive and Non-qualified Stock
Options and SARs.

 

The Committee may from time to time grant to eligible participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its Subsidiaries (as defined for this purpose in
Section 424(f) of the Code or any successor thereto).  In any one calendar year,
the Committee shall not grant to any one participant Non-qualified Stock
Options, Incentive Stock Options or SARs to purchase a number of shares of
Common Stock in excess of 300,000 Shares, as such number may be adjusted
pursuant to Section 15 below.  The options granted shall take such written form
as the Committee shall determine, subject to the following terms and conditions.

 

It is the Company’s intent that Non-qualified Stock Options granted under this
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent. 
Each award grant agreement shall specifically indicate whether the option
granted is an Incentive Stock Option or a Non-qualified Stock Option.  If an
Incentive Stock Option granted under this Plan does not qualify as such for any
reason, then to the extent of such non-qualification, the stock option
represented thereby shall be regarded as a Non-qualified Stock Option duly
granted under this Plan, provided that such stock option otherwise meets this
Plan’s requirements for Non-qualified Stock Options.

 

(a)                                 Price.  The price per Share deliverable upon
the exercise of each option (“exercise price”) shall be established by the
Committee and may not be less than 100% of the Fair Market Value of a share of
Common Stock as of the Grant Date of the option, and in the case of the grant of
any Incentive Stock Option to an employee who, at the time of the grant, owns
more than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, the exercise price may not be less than 110%
of the Fair Market Value of a share of Common Stock as of the Grant Date of the
option, in each case unless otherwise permitted by Section 422 of the Code or
any successor thereto.

 

(b)                                 Payment.  Options may be exercised, in whole
or in part, upon payment of the exercise price of the Shares to be acquired.
Unless otherwise determined by the Committee, payment shall be made (i) in cash
(including check, bank draft, money order or wire transfer of immediately
available funds), (ii) by delivery of outstanding shares of Common Stock with a
Fair Market Value on the date of exercise equal to the aggregate exercise price
payable with respect to the options exercised, (iii) by simultaneous sale
through a broker reasonably acceptable to the Committee of Shares acquired on
exercise, as permitted under Regulation T of the Federal Reserve Board, (iv) by
authorizing the Company to withhold from issuance a number of Shares issuable
upon exercise of the options which, when multiplied by the Fair Market Value of
a share of Common Stock on the date of exercise, is equal to the aggregate
exercise price payable with respect to the options so exercised or (v) by any
combination of the foregoing.  Notwithstanding any other provision of the Plan
to the contrary, no participant who is a director or an “executive officer” of
the Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to make payment with respect to any Awards, or continue any extension
of credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

 

In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owned any such shares of Common Stock tendered in payment of the
exercise price (and that such tendered shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (C) Common Stock must be delivered to the Company. 
Delivery for this purpose may, at the election of the grantee, be made either by
(1) physical delivery of the certificate(s) for all such shares of Common Stock
tendered in payment of the price, accompanied by duly executed instruments of
transfer in a form acceptable to the Company, or (2) direction to the grantee’s
broker to transfer, by book entry, such shares of Common Stock from a brokerage
account of the grantee to a brokerage account specified by the Company.  When
payment of the exercise price is made by delivery of Common Stock, the
difference, if any, between the aggregate exercise price payable with respect to
the option being exercised and the Fair Market Value of the shares of Common

 

--------------------------------------------------------------------------------


 

Stock tendered in payment (plus any applicable taxes) shall be paid in cash.  No
grantee may tender shares of Common Stock having a Fair Market Value exceeding
the aggregate exercise price payable with respect to the option being exercised
(plus any applicable taxes).

 

In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (iv) above, (A) only a whole number of
Share(s) (and not fractional Shares) may be withheld in payment and (B) such
grantee must present evidence acceptable to the Company that he or she has owned
a number of shares of Common Stock at least equal to the number of Shares to be
withheld in payment of the exercise price (and that such owned shares of Common
Stock have not been subject to any substantial risk of forfeiture) for at least
six months prior to the date of exercise.  When payment of the exercise price is
made by withholding of Shares, the difference, if any, between the aggregate
exercise price payable with respect to the option being exercised and the Fair
Market Value of the Shares withheld in payment (plus any applicable taxes) shall
be paid in cash.  No grantee may authorize the withholding of Shares having a
Fair Market Value exceeding the aggregate exercise price payable with respect to
the option being exercised (plus any applicable taxes).  Any withheld Shares
shall no longer be issuable under such option.

 

(c)                                  Terms of Options.  The term during which
each option may be exercised shall be determined by the Committee; provided
that:  (i) no option shall be exercisable in whole or in part more than ten
(10) years after the Grant Date; and (ii) and no Incentive Stock Option granted
to an employee who at the time of the grant owns more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries shall be exercisable more than five (5) years after the Grant Date;
in each case unless otherwise permitted by Section 422 of the Code or any
successor thereto.  All rights to purchase Shares pursuant to an option shall,
unless sooner terminated, expire at the date designated by the Committee.  The
Committee shall determine the date on which each option shall become exercisable
and may provide that an option shall become exercisable in installments.  The
Shares constituting each installment may be purchased in whole or in part at any
time after such installment becomes exercisable, subject to such minimum
exercise requirements as may be designated by the Committee.  Prior to the
exercise of an option and delivery of the Shares represented thereby, the
optionee shall have no rights as a stockholder with respect to any Shares
covered by such outstanding option (including any dividend or voting rights).

 

(d)                                 Limitations on Grants.  If required by the
Code, the aggregate Fair Market Value (determined as of the Grant Date) of
Shares for which Incentive Stock Options are exercisable for the first time by
any one participant during any calendar year under all equity incentive plans of
the Company and its Subsidiaries (as defined for this purpose in
Section 424(f) of the Code or any successor thereto) may not exceed $100,000.

 

(e)                                  Termination; Forfeiture.

 

(i)                                     Death or Disability.  If a participant
ceases to be a director, officer or employee of the Company and any Subsidiary
due to death or Disability, (A) all of the participant’s options and SARs that
were exercisable on the date of death or Disability shall remain exercisable
for, and shall otherwise terminate at the end of, a period of one year from the
date of such death or Disability, but in no event after the expiration date of
the options or SARs; provided that, in the case of Disability, the participant
does not engage in Competition during such one year period unless he or she
received written consent to do so from the Board or the Committee, and (B) all
of the participant’s options and SARs that were not exercisable on the date of
death or Disability shall be forfeited immediately upon such death or
Disability; provided, however, that such options or SARs may become fully vested
and exercisable in the discretion of the Committee.  If a participant other than
a director, officer or employee of the Company and any Subsidiary ceases to
perform services for the Company and any Subsidiary due to death or Disability,
the provisions set forth in such participant’s award grant agreement shall
control.  Notwithstanding the foregoing, if the Disability giving rise to the
termination of employment is not within the meaning of Section 22(e)(3) of the
Code or any successor thereto, Incentive Stock Options not exercised by such
participant within 3 months after the date of termination of employment will
cease to qualify as

 

--------------------------------------------------------------------------------


 

Incentive Stock Options and will be treated as Non-qualified Stock Options under
this Plan if required to be so treated under the Code.

 

(ii)                                  Retirement.  If a participant ceases to be
a director, officer or employee of the Company and any Subsidiary upon the
occurrence of his or her Retirement, (A) all of the participant’s options and
SARs that were exercisable on the date of Retirement shall remain exercisable
for, and shall otherwise terminate at the end of, a period of 90 days after the
date of Retirement, but in no event after the expiration date of the options or
SARs; provided that the participant does not engage in Competition during such
90-day period unless he or she receives written consent to do so from the Board
or the Committee, and (B) all of the participant’s options and SARs that were
not exercisable on the date of Retirement shall be forfeited immediately upon
such Retirement; provided, however, that such options or SARs may become fully
vested and exercisable in the discretion of the Committee.  If a participant
other than a director, officer or employee of the Company and any Subsidiary
ceases to perform services for the Company and any Subsidiary upon the
occurrence of his or her retirement, the provisions set forth in such
participant’s award grant agreement shall control.  Notwithstanding the
foregoing, Incentive Stock Options not exercised by such participant within 3
months after Retirement will cease to qualify as Incentive Stock Options and
will be treated as Non-qualified Stock Options under this Plan if required to be
so treated under the Code.

 

(iii)                               Discharge for Cause.  If a participant
ceases to be a director, officer or employee of, or to perform other services
for, the Company or a Subsidiary due to Cause, or if a participant does not
become a director, officer or employee of, or does not begin performing other
services for, the Company or a Subsidiary for any reason, all of the
participant’s options and SARs shall expire and be forfeited immediately upon
such cessation or non-commencement, whether or not then exercisable.

 

(iv)                              Other Termination.  Unless otherwise
determined by the Committee, if a participant ceases to be a director, officer
or employee of the Company or a Subsidiary for any reason other than death,
Disability, Retirement or Cause, (A) all of the participant’s options and SARs
that were exercisable on the date of such cessation shall remain exercisable
for, and shall otherwise terminate at the end of, a period of 30 days after the
date of such cessation, but in no event after the expiration date of the options
or SARs; provided that the participant does not engage in Competition during
such 30-day period unless he or she receives written consent to do so from the
Board or the Committee, and (B) all of the participant’s options and SARs that
were not exercisable on the date of such cessation shall be forfeited
immediately upon such cessation.  If a participant other than a director,
officer or employee of the Company and any Subsidiary ceases to perform services
for the Company and any Subsidiary for any reason other than death, Disability
Retirement or Cause, the provisions set forth in such participant’s award grant
agreement shall control.

 

(v)                                 Black-out Periods.  If there is a blackout
period under Section 5 (“Confidential Information, Disclosure and Insider
Trading”) of the Company’s Code of Business Conduct and Ethics or applicable law
(or a Committee-imposed blackout period) that prohibits the buying or selling of
shares during any part of the ten-day period before the expiration of any Option
based on the termination of a participant’s service (as described above), the
period for exercising the Options shall be extended until ten (10) days beyond
when such blackout period ends.  Notwithstanding any provision hereof or within
an award agreement, no Option shall ever be exercisable after the expiration
date of its original term as set forth in the award agreement.

 

7.                                      Stock Appreciation Rights.

 

The Committee shall have the authority to grant SARs under this Plan, either
alone or to any optionee in tandem with options (either at the time of grant of
the related option or thereafter by amendment to an outstanding option).  SARs
shall be subject to such terms and conditions as the Committee may specify;
however, no SAR shall be exercisable in whole or in part more than ten
(10) years after the Grant Date.

 

--------------------------------------------------------------------------------


 

No SAR may be exercised unless the Fair Market Value of a share of Common Stock
of the Company on the date of exercise exceeds the exercise price of the SAR or,
in the case of SARs granted in tandem with options, the exercise price of any
options to which the SARs correspond.  Prior to the exercise of the SAR and any
delivery of the related Shares represented thereby, the participant shall have
no rights as a stockholder with respect to Shares covered by such outstanding
SAR (including any dividend or voting rights).

 

SARs granted in tandem with options shall be exercisable only when, to the
extent and on the conditions that any related option is exercisable.  The
exercise of an option shall result in an immediate forfeiture of any related SAR
to the extent the option is exercised, and the exercise of an SAR shall cause an
immediate forfeiture of any related option to the extent the SAR is exercised.

 

Upon the exercise of an SAR, the participant shall be entitled to a distribution
in an amount equal to the difference between the Fair Market Value of a share of
Common Stock on the date of exercise and the exercise price of the SAR or, in
the case of SARs granted in tandem with options, the exercise price of any
option to which the SAR is related, multiplied by the number of Shares as to
which the SAR is exercised.  The Committee shall decide whether such
distribution shall be in cash, in Shares having a Fair Market Value equal to
such amount, or in a combination thereof.

 

All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR or, in the case of SARs granted in tandem with options, any
related option, so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR or any related option, as
applicable.  An SAR granted in tandem with options shall expire at the same time
as any related option expires and shall be transferable only when, and under the
same conditions as, any related option is transferable.

 

8.                                      Restricted Stock.

 

The Committee may at any time and from time to time grant Shares of restricted
stock under this Plan to such participants and in such amounts as it
determines.  Each grant of restricted stock shall specify the applicable
restrictions on such Shares, the duration of such restrictions (which shall be
at least six months except as otherwise determined by the Committee or provided
in the third paragraph of this Section 8), and the time or times at which such
restrictions shall lapse with respect to all or a specified number of Shares
that are part of the grant.

 

The participant will be required to pay the Company the aggregate par value of
any Shares of restricted stock (or such larger amount as the Board may determine
to constitute capital under Section 154 of the Delaware General Corporation Law,
as amended, or any successor thereto) within ten days of the Grant Date, unless
such Shares of restricted stock are treasury shares.  Unless otherwise
determined by the Committee, certificates representing Shares of restricted
stock granted under this Plan will be held in escrow by the Company on the
participant’s behalf during any period of restriction thereon and will bear an
appropriate legend specifying the applicable restrictions thereon, and the
participant will be required to execute a blank stock power therefor.  Except as
otherwise provided by the Committee, during such period of restriction the
participant shall have all of the rights of a holder of Common Stock, including
but not limited to the rights to receive dividends and to vote, and any stock or
other securities received as a distribution with respect to such participant’s
restricted stock shall be subject to the same restrictions as then in effect for
the restricted stock.

 

Unless otherwise determined by the Committee, immediately prior to a Change in
Control during any period of restriction, all restrictions on Shares granted to
such participant shall lapse. At such time as a participant ceases to be, or in
the event a participant does not become, a director, officer or employee of, or
otherwise performing services for, the Company or its Subsidiaries for any
reason, unless otherwise determined by the Committee, all Shares of restricted
stock granted to such participant on which the restrictions have not lapsed
shall be immediately forfeited to the Company.

 

In any one calendar year, the Committee shall not grant to any one participant
Restricted Stock in excess of 200,000 Shares, as such number may be adjusted
pursuant to Section 15 below.

 

--------------------------------------------------------------------------------


 

9.                                      Annual Incentive Awards and
162(m) Compliance.

 

(a)                                 Section 162(m) Compliance.  If the
Committee, in its discretion, determines that it is appropriate to establish an
Annual Incentive Award for an Eligible Person, the terms of the Annual incentive
Award will comply with this Section 9.  Annual Incentive Awards are intended to
satisfy the Performance-Based Exception.  If changes are made to Code
Section 162(m) to permit flexibility with respect to an Award or Awards
available under this Plan, the Committee may, subject to this Section 9, make
any adjustments to Annual Incentive Awards as it deems appropriate and as
permitted by the changes in Code Section 162(m).

 

(b)                                 Annual Incentive Award Eligibility and
Timing for Establishing Performance Goals.

 

(i)                                      Eligibility.  Subject to and consistent
with the provisions of this Plan, Annual Incentive Awards may be granted to an
Eligible Employee who is, or is likely to be, as of the end of the tax year in
which the Company would claim a tax deduction in connection with the Annual
Incentive Award, a Covered Employee in accordance with this Section 9.

 

(ii)                                   Timing.  The Committee will designate the
individuals eligible to be granted an Annual Incentive Award for a Year and
establish the objective Performance Goals for the individuals within the first
90 days of that Year; provided, that for a hiring or promotion after that 90-day
period that makes any individual eligible to be granted an Annual Incentive
Award, the designation shall not be later than the elapse of 25% of the
remainder of that Year after such hiring or promotion; provided further, that if
the Committee designates a Performance Period of less than a full year, the
establishment of the Performance Goals by the Committee will be made no later
than the elapse of 25% of the Performance Period.  The opportunity to be granted
an Annual Incentive Award may be evidenced by an award grant agreement, which
shall specify the individual’s bonus opportunity, the Performance Goals, and
such other terms not inconsistent with the Plan as the Committee shall
determine.  The above notwithstanding, with respect to any Annual Incentive
Award and its related Performance Goals, any dividend that would otherwise be
payable during the Performance Period shall accrue and be payable only if and
when such Performance Goals are achieved and such Award or portion thereof
vests.

 

(c)                              Performance Goals.

 

(i)                                       Establishment.  Within the time period
prescribed in Section 9(b)(ii), the Committee shall establish Performance Goals
for the Year (which may be the same or different for some or all Covered
Employees) and shall establish the threshold and maximum bonus opportunity for
each Covered Employee for the attainment of specified threshold and maximum
Performance Goals.  Performance Goals and bonus opportunities may be weighted
for different factors and measures as the Committee determines.  Unless and
until the Company’s stockholders approve a change in the general Performance
Measures set forth in this Section 9, for Annual Incentive Awards designed to
qualify for the Performance-Based Exception, objective performance criteria used
to establish Performance Goals shall be one or more of the following (each a
“Performance Measure”):

 

(A)                                 Earnings from continuing operations (either
in the aggregate or on a per-Share basis);

 

(B)                                 Growth or rate of growth in earnings (either
in the aggregate or on a per-Share basis);

 

(C)                                 Net income or loss (either in the aggregate
or on a per-Share basis);

 

--------------------------------------------------------------------------------


 

(D)                                 Revenues (either operating or in total);

 

(E)                                  Growth or rate of growth in revenues
(either operating or in total)

 

(F)                                   Net cash provided by operating activities;

 

(G)                                 Growth or rate of growth in net cash
provided by operating activities;

 

(H)                                Free cash flow (either in the aggregate on a
per-Share basis);

 

(I)                                      Earnings before interest, taxes,
depreciation, amortization, and acquisition-related expenses;

 

(J)                                     Growth or rate of growth in earnings
before interest, taxes, depreciation, amortization, and acquisition-related
expenses;

 

(K)                                Earnings from continuing operations (either
in the aggregate or on a per-Share basis);

 

(L)                                  Reductions in expense levels, determined
either on a Company-wide basis or in respect of any one more business units;

 

(M)                              Expense management and employee productivity;

 

(N)                                 Stockholder returns (including return on
assets, investments, equity, or sales);

 

(O)                                 Return measures (including return on assets,
equity, or sales);

 

(P)                                   Growth or rate of growth in return
measures (including return on assets, equity, or sales);

 

(Q)                                 Share price (including attainment of a
specified per-Share price during the Performance Period; growth measures and
total stockholder return or attainment by the Shares of a specified price for a
specified period of time);

 

(R)                                 Strategic business criteria, consisting of
one or more objectives based on meeting specified hiring and/or retention of key
employees, business expansion goals, objectively identified project milestones,
debt targets, and goals relating to acquisitions or divestitures; and

 

(S)                                   Achievement of business or operational
goals such as market penetration, release of software upgrades, business
development and/or regulatory compliance;

 

provided that applicable Performance Measures may be applied on a pre- or
post-tax basis; and provided further that the Committee may, on the Grant Date
of an Annual Incentive Award intended to comply with the Performance-Based
Exception, provide that the formula for such Annual Incentive Award include or
exclude items to measure specific Performance Measures such as share-based
compensation expense, acquisition related expenses, expense resulting from
amortization of debt issuance costs or other loan fees, expense resulting from
amortization of intangibles, gain or loss on extinguishment of debt, accreted
interest expense, charges or credits related to the adjustment of assets or
liabilities to fair value (for example, charges related to asset impairments or
the mark-to-market adjustment of the convertible debt embedded option),gains or
losses resulting from foreign exchange transaction or translation adjustments,
restructuring

 

--------------------------------------------------------------------------------


 

charges, gains or losses from discontinued operations, any unusual or
non-recurring charge or credit, extraordinary gains or losses, the current
period income statement effect of businesses or assets acquired or divested;
expense or income, including the cumulative effect, of any new accounting
principle adopted during the year, and, expense or income related to the
adoption of new accounting methods or principles.

 

(ii)                                  Flexibility as to Timing, Weighting,
Applicable Business Unit.  For Annual Incentive Awards intended to comply with
the Performance-Based Exception, the Committee shall set the Performance Goals
within the time period prescribed by Section 162(m) of the Code.  The levels of
performance required with respect to Performance Measures may be expressed in
absolute or relative levels and may be based upon a set increase, set positive
result, maintenance of the status quo, set decrease or set negative result. 
Performance Measures may differ for Annual Incentive Awards to different
grantees.  The Committee shall specify the weighting (which may be the same or
different for multiple objectives) to be given to each performance objective for
purposes of determining the final amount payable with respect to any such Annual
Incentive Award.  Any one or more of the Performance Measures may apply to a
grantee, to the Company as a whole, to one or more affiliates or to a
department, unit, division or function within the Company, within any one or
more affiliates or any one or more joint ventures, and may apply either alone or
relative to the performance of other businesses or individuals (including
industry or general market indices).

 

(iii)                               Discretion to Adjust.  The Committee shall
have the discretion to adjust the determinations of the degree of attainment of
the pre-established Performance Goals; provided, however, Annual Incentive Award
compensation that is designed to qualify for the Performance-Based Exception may
not (unless the Committee determines to amend the Annual Incentive Award so that
it no longer qualifies for the Performance-Based Exception) be adjusted upward. 
The Committee retains the discretion to adjust compensation under Annual
Incentive Awards downward.  The Committee may not, unless the Committee
determines to amend the Annual Incentive Award so that it no longer qualifies
for the Performance-Based Exception, delegate any responsibility with respect to
Annual Incentive Awards intended qualify for the Performance-Based Exception. 
All determinations by the Committee as to the achievement of the pre-established
Performance Goals must be certified in writing prior to payment of the Annual
Incentive Award.

 

(iv)                              Alteration of Performance Measures.  If
applicable laws allow an Annual Incentive Award to qualify for the
Performance-Based Exception even if the Committee alters the governing
Performance Measures without obtaining stockholder approval, the Committee will
have sole discretion to make such changes without obtaining stockholder
approval.

 

(d)                             Determination of Amount of Annual Incentive
Awards.

 

(i)                                 Restricted Stock Award Limitation.  No
grantee may be awarded Restricted Stock Annual Incentive Awards in any one year,
pursuant to this Section 9, in excess of the limitation set forth in Section 8.

 

(ii)                                  Cash Award Limitation.  No grantee may be
granted cash Annual Incentive Awards, pursuant to this Section 9, in any one
Year the maximum payout for which, when added to the maximum payout for all
other cash Annual Incentive Awards granted to such grantee pursuant to this
Section 9 in the same Year, could exceed 300% of the grantee’s annual base
salary (up to a maximum of $1,000,000 of base salary) as of the first day the
Year (or, if later, as of the date on which the grantee becomes an employee of
the Company or a Subsidiary).  If the Performance Period is greater than one
year, the 300% limitation will apply separately for each 12 month period in the
Performance Period.

 

(iii)                               Aggregate Maximum.  The Committee may
establish guidelines as to the maximum aggregate amount of Annual Incentive
Awards payable for any Year.

 

--------------------------------------------------------------------------------


 

(e)                                    Committee Certification and Determination
of Amount of Annual Incentive Award.  The Committee shall determine and certify
in writing the degree of attainment of Performance Goals as soon as
administratively practicable after the end of each Year but not later than 90
days after the end of that Year.  The Committee shall determine an individual’s
maximum Annual Incentive Award based on the level of attainment of the
Performance Goals (as certified by the Committee) and the individual’s bonus
opportunity.  The Committee reserves the discretion to reduce (but not below
zero) the amount of an individual’s Annual Incentive Award below the maximum
Annual Incentive Award.  The determination of the Committee to reduce (or not
pay) an individual’s Annual Incentive Award for a Year will not affect the
maximum Annual Incentive Award payable to any other individual.  No Annual
Incentive Award will be payable to an individual unless at least the threshold
Performance Goal is attained.

 

(f)                                    Payment of Annual Incentive Awards.

 

(i)                                    Timing. Annual Incentive Awards will be
paid as soon as administratively practicable after the Committee determines the
amount of the Annual Incentive Award, but not later than 90 days after the
Committee certifies the degree of attainment of Performance Goals.

 

(ii)                                 Form.  An individual’s Annual Incentive
Award for a Year may be paid in cash or Restricted Stock as determined by the
Committee at the time of the grant.  The Committee may provide in an award grant
agreement that payment of an Annual Incentive Award may be deferred in
accordance with any rules or procedures that may be established by the Committee
from time to time, either before or after the decision or election to defer is
made.

 

(g)                                   Cessation of Services.  If an individual
ceases to provide services to the Company or a subsidiary in the capacity of an
employee or consultant during the Year, the Committee may authorize the payment
of an Annual Incentive Award to that individual, and in the absence of the
authorization, the individual will receive no Annual Incentive Award for that
Year.

 

10.                    Withholding Taxes.

 

(a)                                 Participant Election.  Unless otherwise
determined by the Committee, a participant may elect to deliver shares of Common
Stock (or have the Company withhold shares acquired upon exercise of an option
or SAR or deliverable upon grant or vesting of restricted stock, as the case may
be) to satisfy, in whole or in part, the amount the Company is required to
withhold for federal, state or local taxes in connection with the exercise of an
option or SAR or the delivery of restricted stock upon grant or vesting, as the
case may be.  Such election must be made on or before the date the amount of tax
to be withheld is determined.  Once made, the election shall be irrevocable. 
The fair market value of the shares to be withheld or delivered will be the Fair
Market Value as of the date the amount of tax to be withheld is determined. In
the event a participant elects to deliver or have the Company withhold shares of
Common Stock pursuant to this Section 10(a), such delivery or withholding must
be made subject to the conditions and pursuant to the procedures set forth in
Section 6(b) with respect to the delivery or withholding of Common Stock in
payment of the exercise price of options.  If no such election to withhold taxes
is made from applicable Common Stock as set forth above, it shall be the
participant’s obligation to have such monies paid or withheld by tendering a
cash payment of such amounts instead.

 

(b)                                 Company Requirement.  The Company may
require, as a condition to any grant or exercise under this Plan or to the
delivery of certificates for Shares issued hereunder, that the grantee make
provision for the payment to the Company, either pursuant to Section 10(a) or
this Section 10(b), of federal, state or local taxes of any kind required by law
to be withheld with respect to any grant or delivery of Shares.  The Company, to
the extent permitted or required by law, shall have the right to deduct from any
payment of any kind (including salary or bonus) otherwise due to a grantee, an
amount equal to any federal, state or local taxes of any kind required by law to
be withheld with respect to any grant or delivery of Shares under this Plan.

 

--------------------------------------------------------------------------------


 

11.                               Written Agreement; Vesting.

 

Each participant to whom a grant is made under this Plan shall enter into a
written agreement with the Company that shall contain such provisions,
including, without limitation, vesting requirements, consistent with the
provisions of this Plan, as may be approved by the Committee.  Unless the
Committee determines otherwise and except as otherwise provided in Sections 6, 7
and 8, in connection with a Change of Control or certain occurrences of
termination, no option grant under this Plan may vest fully less than three
(3) years from the date such grant is made.

 

12.                               Transferability.

 

Unless the Committee determines otherwise, no option, SAR or restricted stock
granted under this Plan shall be transferable by a participant other than by
will or the laws of descent and distribution or to a participant’s Family Member
by gift or a qualified domestic relations order as defined by the Code.  Unless
the Committee determines otherwise, an option or SAR may be exercised only by
the optionee or grantee thereof; by his or her Family Member if such person has
acquired the option or SAR by gift or qualified domestic relations order; by the
executor or administrator of the estate of any of the foregoing or any person to
whom the option is transferred by will or the laws of descent and distribution;
or by the guardian or legal representative of any of the foregoing; provided
that Incentive Stock Options may be exercised by any Family Member, guardian or
legal representative only if permitted by the Code and any regulations
thereunder.  All provisions of this Plan shall in any event continue to apply to
any option, SAR or restricted stock granted under this Plan and transferred as
permitted by this Section 12, and any transferee of any such option, SAR or
restricted stock shall be bound by all provisions of this Plan as and to the
same extent as the applicable original grantee.

 

13.                               Listing, Registration and Qualification.

 

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option, SAR or
restricted stock is necessary or desirable as a condition of, or in connection
with, the granting of same or the issue or purchase of Shares thereunder, no
such option or SAR may be exercised in whole or in part, and no Shares may be
issued, unless such listing, registration or qualification is effected free of
any conditions not acceptable to the Committee.

 

14.                               Transfer of Employee.

 

The transfer of an employee from the Company to a Subsidiary, from a Subsidiary
to the Company, or from one Subsidiary to another, shall not be considered a
termination of employment; nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.

 

15.                               Adjustments; Change in Control.

 

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee,
as necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, shall appropriately and
equitably make such adjustment in the number and kind of Shares available for
issuance under this Plan (including, without limitation, the total number of
Shares available for issuance under this Plan pursuant to Section 4), and in the
number and kind of options, SARs and Shares covered by grants previously made
under this Plan, and in the exercise price of outstanding options and SARs;
provided, in each case, that with respect to Awards of Incentive Stock Options
intended to qualify as Incentive Stock Options after such adjustment, no such
adjustment shall be authorized to the extent such adjustment would cause the
Incentive Stock Option to violate Section 424(a) of the Code.  Any such
adjustment shall be final, conclusive and binding for all purposes of this
Plan.  In the event of any merger, consolidation or other reorganization in
which the Company is not the surviving or continuing corporation or in which a
Change in Control is to occur, all of the Company’s obligations regarding
options, SARs and restricted stock that were granted hereunder and that are
outstanding on the date of such event shall, on such terms as may be approved by
the

 

--------------------------------------------------------------------------------


 

Committee prior to such event, be assumed by the surviving or continuing
corporation or canceled in exchange for property (including cash). 
Notwithstanding the foregoing, no amendment shall be made to any stock option
that would be deemed to be a repricing under the rules of the New York Stock
Exchange or the Market unless such amendment is first subject to and approved by
the Company’s shareholders.

 

(a)                                 Change in Control Generally.  Unless the
Committee otherwise determines in the manner set forth in Section 15(d) below,
upon the occurrence of a Change in Control, (i) all options and SARs shall
become exercisable, (ii) any restriction period on all restricted stock and/or
other stock-based Awards shall lapse immediately prior to such Change in
Control, (iii) Shares underlying Awards of restricted stock and/or other
stock-based Awards shall be issued to each participant then holding such Award
immediately prior to such Change in Control or, at the discretion of the
Committee (as constituted immediately prior to the Change in Control) (iv) each
such option, SAR, restricted stock, and/or other stock-based Award shall be
canceled in exchange for an amount equal to the product of (A)(I) in the case of
options and SARs, the excess, if any, of the product of the Change in Control
price over the Fair Market Value at the Grant Date for such Award, and (II) in
the case of other such Awards, the Change in Control price, multiplied by
(B) the aggregate number of Shares covered by such Award, less any amount per
Award to be paid by the participant or by which the amount ultimately to be paid
to the participant is reduced.

 

(b)                                Annual Incentive Awards. Unless the Committee
otherwise determines in the manner set forth in Section 15(d) below, upon the
occurrence of a Change in Control, (A) any Performance Period in progress at the
time of the Change in Control for which performance-based Shares, are
outstanding shall end effective upon the occurrence of such Change in Control
and (B) all participants granted such Awards shall be deemed to have earned a
pro rata award equal to the product of (i) such participant’s target award
opportunity with respect to such Award for the Performance Period in question
and (ii) the percentage of performance objectives achieved as of the date on
which the Change in Control occurs. Unless the Committee otherwise determines,
any performance-based Shares for which the applicable pro-rated Performance
Goals have not been achieved shall be forfeited and canceled as of the date of
such Change in Control.

 

(c)                                  Timing of Payments. Payment of any amounts
calculated in accordance with Sections 15(a) and (b) above shall be made in cash
or, if determined by the Committee (as constituted immediately prior to the
Change in Control), in shares of the common stock of the New Employer having an
aggregate fair market value equal to such amount and shall be payable in full,
as soon as reasonably practicable, but in no event later than 30 days, following
the Change in Control. For purposes hereof, the fair market value of one share
of common stock of the New Employer shall be determined by the Committee (as
constituted immediately prior to the consummation of the transaction
constituting the Change in Control), in good faith.

 

(d)                                 Alternative Awards. Notwithstanding Sections
15(a), (b) and (c) above, no cancellation, termination, acceleration of
exercisability or vesting, lapse of any restricted period or settlement or other
payment shall occur with respect to any outstanding Award if the Committee (as
constituted immediately prior to the consummation of the transaction
constituting the Change in Control) reasonably determines, in good faith, prior
to the Change in Control that such outstanding Awards shall be honored or
assumed, or new rights substituted therefore (such honored, assumed or
substituted Award being hereinafter referred to as an “Alternative Award”) by
the New Employer, provided that any Alternative Award must:

 

(i)                                     be based on shares of common stock that
are traded on an established U.S. securities market;

 

(ii)                                  provide the participant (or each
participant in a class of participants) with rights and entitlements
substantially equivalent to or better than the rights, terms and conditions
applicable under such Award, including, but not limited to, an identical or
better exercise or vesting schedule and identical or better timing and methods
of payment;

 

(iii)                               have substantially equivalent economic value
to such Award (determined at the time of

 

--------------------------------------------------------------------------------


 

the Change in Control); and

 

(iv)                              have terms and conditions which provide that
in the event that the participant suffers an involuntary termination within two
years following the Change in Control any conditions on such participant’s
rights under, or any restrictions on transfer or exercisability applicable to,
each such Award held by such participant shall be waived or shall lapse, as the
case may be.

 

16.                               Amendment and Termination of this Plan.

 

The Board of Directors or the Committee, without approval of the stockholders,
may amend or terminate this Plan, except that no amendment shall become
effective without prior approval of the stockholders of the Company if
stockholder approval would be required by applicable law or regulations,
including if required for continued compliance with the performance-based
compensation exception of Section 162(m) of the Code or any successor thereto,
under the provisions of Section 422 of the Code or any successor thereto, or by
any listing requirement of the principal stock exchange or market on which the
Common Stock is then listed. Notwithstanding the foregoing, no amendment shall
be made to any stock option that would be deemed to be a repricing under the
rules of the New York Stock Exchange or the Market unless such amendment is
first subject to and approved by the Company’s shareholders.

 

17.                               Amendment or Substitution of Awards under this
Plan.

 

The terms of any outstanding Award under this Plan may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate
(including, but not limited to, acceleration of the date of exercise of any
Award or of the date of lapse of restrictions on Shares); provided that,
(a) except as otherwise provided in Section 15, no such amendment shall
adversely affect in a material manner any right of a participant under the Award
without his or her written consent, (b) that the Committee shall not reduce the
exercise price of any options or SARs awarded under this Plan or make any
amendment that would be deemed to be a repricing under the rules of the New York
Stock Exchange or the Market without approval of the stockholders of the
Company, and (c) except as otherwise provided in Section 15 or as set forth in
the applicable stock option agreements (e.g., with respect to cancellation of
options upon termination of employment), there shall be no adjustment to the
grantees, number of shares, or exercise prices with regard to any option grant
after the Grant Date.

 

18.                               Commencement Date; Termination Date.

 

The date of original commencement of this Plan was June 2, 2004, and the
effective date of this most recent amendment and restatement of the Plan shall
be January 1, 2014 subject to approval by the stockholders of the Company. 
Unless previously terminated upon the adoption of a resolution of the Board
terminating this Plan, this Plan shall terminate at the close of business on the
date that is ten years after June 30, 2014.  No termination of this Plan shall
materially and adversely affect any of the rights or obligations of any person,
without his or her written consent, under any grant of options or other
incentives theretofore granted under this Plan.

 

19.                               Severability.

 

Whenever possible, each provision of this Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Plan.

 

20.                               Governing Law.

 

The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction.

 

--------------------------------------------------------------------------------


 

21.                               Compliance with Code Section 409A.

 

To the extent necessary and applicable, the provisions of this Plan are intended
to comply with Code Section 409A and all applicable regulations, and shall
otherwise be construed in the manner necessary to ensure compliance with those
provisions to the extent required by applicable law.  Notwithstanding any
provision of this Plan to the contrary, to the extent an Award shall be deemed
to be vested or restrictions lapse, expire or terminate upon the occurrence of a
Change in Control and such Change in Control does not constitute a “change in
ownership or effective control” or a “change in the ownership or a substantial
portion of the assets” of the Company within the meaning of Code
Section 409A(a)(2)(A)(v), then even though such Award may be deemed to be vested
or restrictions lapse, expire or terminate upon the occurrence of the Change in
Control or any other provision of this Plan, payment will be made, to the extent
necessary to comply with the provisions of Code Section 409A, to the participant
on the earliest of:

 

(a)                                                 the participant’s
“separation from service” with the Corporation (determined in accordance with
Code Section 409A); provided, however, that if the participant is a “specified
employee” (within the meaning of Code Section 409A), the payment date shall be
the date that is six (6) months after the date of the participant’s separation
from service with the employing Company or Subsidiary, as the case may be
(except that during such 6 month period the participant may receive total
payments from the Company that do not exceed the amount specified in Treas. Reg.
Section 1.409A-1(b)(9)(iii)(A));

 

(b)                                                 the date payment otherwise
would have been made in the absence of any provisions in this Plan to the
contrary (provided such date is permissible under Code Section 409A); or

 

(c)                                                  the participant’s death.

 

--------------------------------------------------------------------------------